PER CURIAM.
The District Court subordinated the lien of a deed of trust securing a construction loan to the claims of certain suppliers and materialmen. It did so upon findings that the lender and the builder were engaged in a joint venture, the lender dominating and controlling the builder. We have carefully reviewed the record. We find that the findings of the Referee, adopted by the District Court, are adequately supported, are not clearly erroneous, and that they justify the ultimate finding that there was a joint venture or agency relationship between the lender and the builder.
Affirmed.